

114 S2335 IS: Beach Act of 2015
U.S. Senate
2015-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2335IN THE SENATE OF THE UNITED STATESDecember 1, 2015Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Federal Water Pollution Control Act relating to beach monitoring, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Beach Act of 2015. 2.Water pollution source identification (a)Monitoring protocolsSection 406(a)(1)(A) of the Federal Water Pollution Control Act (33 U.S.C. 1346(a)(1)(A)) is amended by striking methods for monitoring and inserting protocols for monitoring that are most likely to detect pathogenic contamination.
 (b)Source TrackingSection 406(b) of such Act (33 U.S.C. 1346(b)) is amended by adding at the end the following:  (5)Contents of monitoring and notification programsFor the purposes of this section, a program for monitoring, assessment, and notification shall include, consistent with performance criteria published by the Administrator under subsection (a), monitoring, public notification, storm event testing, source tracking, and sanitary surveys, and may include prevention efforts, not already funded under this Act to address identified sources of contamination by pathogens and pathogen indicators in coastal recreation waters adjacent to beaches or similar points of access that are used by the public..
 (c)Authorization of appropriationsSection 406(i) of such Act (33 U.S.C. 1346(i)) is amended by striking 2001 through 2005 and inserting 2016 through 2020. 3.Funding for Beaches Environmental Assessment and Coastal Health ActSection 8 of the Beaches Environmental Assessment and Coastal Health Act of 2000 (Public Law 106–284) is amended by striking 2005 and inserting 2018.
 4.State reportsSection 406(b)(3)(A)(ii) of the Federal Water Pollution Control Act (33 U.S.C. 1346(b)(3)(A)(ii)) is amended by striking public and inserting public and all environmental agencies of the State with authority to prevent or treat sources of pathogenic contamination in coastal recreation waters.
		5.Use of rapid testing methods
 (a)Contents of State and local government programsSection 406(c)(4)(A) of the Federal Water Pollution Control Act (33 U.S.C. 1346(c)(4)(A)) is amended by striking methods and inserting methods, including a rapid testing method after the last day of the one-year period after the date of validation of that rapid testing method by the Administrator,.
 (b)Revised criteriaSection 304(a)(9)(A) of such Act (33 U.S.C. 1314(a)(9)(A)) is amended by striking methods, as appropriate and inserting methods, including rapid testing methods. (c)Validation and use of rapid testing methods (1)Validation of rapid testing methodsNot later than 6 months after the date of enactment of this Act, the Administrator of the Environmental Protection Agency (in this Act referred to as the Administrator) shall complete an evaluation and validation of a rapid testing method for the water quality criteria and standards for pathogens and pathogen indicators described in section 304(a)(9)(A) of the Federal Water Pollution Control Act (33 U.S.C. 1314(a)(9)(A)).
				(2)Guidance for use of rapid testing methods
 (A)In generalNot later than 180 days after completion of the validation under paragraph (1), after providing notice and an opportunity for public comment, the Administrator shall publish guidance for the use at coastal recreation waters adjacent to beaches or similar points of access that are used by the public of a rapid testing method that will enhance the protection of public health and safety through rapid public notification of any exceedance of applicable water quality standards for pathogens and pathogen indicators.
 (B)PrioritizationIn developing such guidance, the Administrator shall require the use of a rapid testing method at those beaches or similar points of access that are the most used by the public.
 (d)DefinitionSection 502 of such Act (33 U.S.C. 1362) is amended by adding at the end the following:  (27)Rapid testing methodThe term rapid testing method means a method of testing the water quality of coastal recreation waters for which results are available as soon as practicable and not more than 4 hours after receipt of the applicable sample by the testing facility..
			(e)Revisions to rapid testing methods
 (1)In generalUpon completion of the validation required under subsection (c)(1), and every 5 years thereafter, the Administrator shall identify and review potential rapid testing methods for existing water quality criteria for pathogens and pathogen indicators for coastal recreation waters.
 (2)Revisions to rapid testing methodsIf a rapid testing method identified under paragraph (1) will make results available in less time and improve the accuracy and reproducibility of results when compared to the existing rapid testing method, the Administrator shall complete an evaluation and validation of the rapid testing method as expeditiously as practicable.
 (3)Reporting requirementUpon completion of the review required under paragraph (1), the Administrator shall publish in the Federal Register the results of the review, including information on any potential rapid testing method proposed for evaluation and validation under paragraph (2).
 (4)Declaration of goals for rapid testing methodsIt is a national goal that by 2019, a rapid testing method for testing water quality of coastal recreation waters be developed that can produce accurate and reproducible results in not more than 2 hours after receipt of the applicable sample.
 6.Notification of Federal, State, and local agenciesSection 406(c) of the Federal Water Pollution Control Act (33 U.S.C. 1346(c)) is amended— (1)in paragraph (5), in the matter preceding subparagraph (A), by striking prompt communication and inserting communication, within 2 hours of the receipt of the results of a water quality sample,;
 (2)by striking paragraph (5)(A) and inserting the following:  (A)in the case of—
 (i)any State in which the Administrator is administering the program under section 402, the Administrator, in such form as the Administrator determines to be appropriate; and
 (ii)any State other than a State to which clause (i) applies, all agencies of the State government with authority to require the prevention or treatment of the sources of coastal recreation water pollution; and;
 (3)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively; and (4)by inserting after paragraph (5) the following:
				
 (6)measures for an annual report to the Administrator, in such form as the Administrator determines appropriate, on the occurrence, nature, location, pollutants involved, and extent of any exceedance of applicable water quality standards for pathogens and pathogen indicators;.
 7.Content of State and local programsSection 406(c) of the Federal Water Pollution Control Act (33 U.S.C. 1346(c)) is amended— (1)in paragraph (7) (as redesignated by section (6)(3) of this Act)—
 (A)by striking the posting and inserting the immediate posting; and (B)by striking and at the end;
 (2)by striking the period at the end of paragraph (8) (as redesignated by section 6(3) of this Act) and inserting a semicolon; and
 (3)by adding at the end the following:  (9)the availability of a geographic information system database that such State or local government program shall use to inform the public about coastal recreation waters and that—
 (A)is publicly accessible and searchable on the Internet; (B)is organized by beach or similar point of access;
 (C)identifies applicable water quality standards, monitoring protocols, sampling plans and results, and the number and cause of coastal recreation water closures and advisory days; and
 (D)is updated within 12 hours of the availability of information indicating the presence of pathogens or pathogen indicators; and
 (10)measures to ensure that closures or advisories are made or issued within 2 hours after the receipt of the results of a water quality sample that exceeds applicable water quality standards for pathogens and pathogen indicators..
 8.Compliance reviewSection 406(h) of the Federal Water Pollution Control Act (33 U.S.C. 1346(h)) is amended— (1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
 (2)by moving such subparagraphs 2 ems to the right; (3)by striking In the and inserting the following:
				
 (1)In generalIn the; and (4)by adding at the end the following:
				
 (2)Compliance reviewOn or before July 31 of each calendar year beginning after the date of enactment of this paragraph, the Administrator shall—
 (A)prepare a written assessment of compliance with all statutory and regulatory requirements of this section for each State and local government and of compliance with conditions of each grant made under this section to a State or local government;
 (B)notify the State or local government of such assessment; and (C)make each of the assessments available to the public in a searchable database on the Internet on or before December 31 of such calendar year.
 (3)Corrective actionIf a State or local government that the Administrator notifies under paragraph (2) is not in compliance with any requirement or grant condition described in paragraph (2) fails to take such action as may be necessary to comply with such requirement or condition within one year after the date of notification, any grants made under subsection (b) to the State or local government, after the last day of such one-year period and while the State or local government is not in compliance with all requirements and grant conditions described in paragraph (2), shall have a Federal share of not to exceed 50 percent.
 (4)GAO reviewNot later than December 31 of the third calendar year beginning after the date of enactment of this paragraph, the Comptroller General shall conduct a review of the activities of the Administrator under paragraphs (2) and (3) during the first and second calendar years beginning after such date of enactment and submit to Congress a report on the results of such review..
 9.Publication of coastal recreation waters pathogen listSection 304(a)(9) of the Federal Water Pollution Control Act (33 U.S.C. 1314(a)(9)) is amended by adding at the end the following:
			
 (C)Publication of pathogen and pathogen indicator listUpon publication of the new or revised water quality criteria under subparagraph (A), the Administrator shall publish in the Federal Register a list of all pathogens and pathogen indicators studied under section 104(v)..
 10.Adoption of new or revised criteria and standardsSection 303(i) of the Federal Water Pollution Control Act (33 U.S.C. 1313(i)) is amended— (1)in paragraph (1)(A), by striking water quality criteria and standards and inserting the most protective water quality criteria and standards practicable; and
 (2)in paragraph (2)(A), by striking paragraph (1)(A) each place it appears and inserting paragraph (1). 11.National List of BeachesSection 406(g) of the Federal Water Pollution Control Act (33 U.S.C. 1346(g)) is amended—
 (1)in paragraph (1), by inserting , regardless of the presence of a lifeguard, after that are used by the public; and (2)in paragraph (3), by striking The Administrator and all that follows through the period and inserting Not later than 12 months after the date of the enactment of the Beach Act of 2015, and biennially thereafter, the Administrator shall update the list described in paragraph (1)..
			12.Impact of climate change on pathogenic contamination of coastal recreation waters
 (a)StudyThe Administrator shall conduct a study on the long-term impact of climate change on pathogenic contamination of coastal recreation waters.
			(b)Report
 (1)In generalNot later than one year after the date of enactment of this Act, the Administrator shall submit to Congress a report on the results of the study conducted under subsection (a).
 (2)Information on potential contamination impactsThe report shall include information on the potential impacts of pathogenic contamination on ground and surface water resources as well as public and ecosystem health in coastal communities.
 (3)Federal actionsThe report shall highlight necessary Federal actions to help advance the availability of information and tools to assess and mitigate these effects in order to protect public and ecosystem health.
 (4)ConsultationIn developing the report, the Administrator shall work in consultation with agencies active in the development of the National Water Quality Monitoring Network and the implementation of the Ocean Research Priorities Plan and Implementation Strategy.
				13.Impact of excess nutrients on coastal recreation waters
 (a)StudyThe Administrator shall conduct a study to review the available scientific information pertaining to the impacts of excess nutrients on coastal recreation waters.
			(b)Report
 (1)In generalNot later than one year after the date of enactment of this Act, the Administrator shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on the results of the study conducted under subsection (a).
 (2)ImpactsSuch report shall include information on any adverse impacts of excess nutrients on coastal recreation waters, including adverse impacts caused by algal blooms resulting from excess nutrients.
 (3)RecommendationsSuch report shall include recommendations for action to address adverse impacts of excess nutrients and algal blooms on coastal recreation waters, including the establishment and implementation of numeric water quality criteria for nutrients.
 (4)ConsultationIn developing such report, the Administrator shall consult with the heads of other appropriate Federal agencies (including the National Oceanic and Atmospheric Administration), States, and local government entities.